Case:18-00149-LTS Doc#:69 Filed:04/09/19 Entered:04/09/19 16:10:37                                        Desc: Main
                          Document Page 1 of 2



                                      UNITED STATES DISTRICT COURT 
                                     FOR THE DISTRICT OF PUERTO RICO 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐       x
                                                                            :
In re:                                                                      :
                                                                            :
THE FINANCIAL OVERSIGHT AND                                                 :       PROMESA 
MANAGEMENT BOARD FOR PUERTO RICO,                                           :       Title III
                                                                            :
                 as representative of                                       :       Case No. 17‐BK‐3283 (LTS)
                                                                            :
THE COMMONWEALTH OF PUERTO RICO, et al.,                                    :       (Jointly Administered) 
                                                                            :
                    Debtors.1                                               :
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐    x
THE FINANCIAL OVERSIGHT AND                                                  :
MANAGEMENT BOARD FOR PUERTO RICO,                                            : Adv. Proc. No. 18‐00149 
                                                                             :
                 as representative of                                        :
                                                                             :
THE COMMONWEALTH OF PUERTO RICO, et al.,                                     :  
                                                                             :
                    and                                                      :
                                                                             :
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF                             :
ALL TITLE III DEBTORS (OTHER THAN COFINA),                                   :
                                                                             :
                                                                             :
                     Plaintiffs,                                             :
                                                                             :
v.                                                                           :
                                                                             :
PUERTO RICO PUBLIC BUILDINGS AUTHORITY,  
                                                                             :
                    Defendant.                                               :
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐    x

1
        The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a 
        bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax 
        identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) 
        (Bankruptcy Case No. 17‐BK‐3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement 
        System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17‐BK‐
        3566(LTS)) (Last Four Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority 
        (“HTA”) (Bankruptcy Case No. 17‐BK‐3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico 
        Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17‐BK‐3284 (LTS)) (Last Four Digits of 
        Federal Tax ID: 8474); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17‐4780 
        (LTS)) (Last Four Digits of Federal Tax ID: 3747). 
Case:18-00149-LTS Doc#:69 Filed:04/09/19 Entered:04/09/19 16:10:37                        Desc: Main
                          Document Page 2 of 2



                                                ORDER 
                                                      
            This matter is before the Court on the Urgent Consented to Motion of Plaintiffs for 

Extension of Response Deadline to Certain Intervening Defendants’ Counterclaims (Dkt. No. 68) 

(“Motion”).  Taking notice of the lack of objection to the requested relief, the Court hereby 

ALLOWS the Motion.  Plaintiffs shall respond to the QTCB and PBA Funds’ Counterclaims2 by 

April 17, 2019.  

            This order resolves Dkt. No. 68. 

 

            SO ORDERED. 

                                                                / s / Judith Gail Dein 
                                                                Judith Gail Dein 
                                                                United States Magistrate Judge 
DATED: April 9, 2019 




2
     As defined in the Motion. 


                                                     2
